Citation Nr: 0518652	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  98-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc 
disease of the spine.

3.  Entitlement to service connection for degenerative joint 
disease of the spine.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to February 1969.  His service with the Arkansas 
National Guard is unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on April 16, 2001, which vacated a 
November 2000 Board decision and remanded the case for 
additional development.  The issue initially arose from a May 
1997 rating decision by the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded for additional development in 
September 2001 and April 2004.

In May 2000, the veteran testified at a video conference 
hearing before a Member of the Board who is unavailable to 
participate in the final determination of this appeal.  See 
38 C.F.R. § 20.707 (2004).  A copy of the transcript of that 
hearing is of record.  The veteran waived his right to an 
additional hearing by correspondence dated in May 2005.

The Board notes that in correspondence dated in November 2002 
the veteran submitted a claim for entitlement to service 
connection for a generalized anxiety disorder.  The Court has 
held that "a claim based on the diagnosis of a new mental 
disorder . . . states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement."  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  Therefore, this matter is referred to the 
RO for appropriate action.

The veteran was notified by correspondence dated in December 
2003 that his attorney's authority to represent persons 
before VA had been revoked.  He was notified that unless he 
took action within 30 days he would be considered 
unrepresented in this appeal.  As there is no evidence of any 
such subsequent action by the veteran, he is considered to be 
unrepresented.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate this claims.

2.  The persuasive medical evidence of record demonstrates 
the veteran does not meet the required criteria for a 
diagnosis of PTSD for VA compensation purposes.

3.  The veteran's degenerative disc disease of the spine was 
incurred many years after service and is not shown to have 
been incurred as a result of any incident of active service 
nor as a result of an injury during National Guard training.

4.  The veteran's degenerative joint disease of the spine was 
incurred many years after service and is not shown to have 
been incurred as a result of any incident of active service 
nor as a result of an injury during National Guard training.


CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  Degenerative disc disease of the spine was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2004).

3.  Degenerative joint disease of the spine was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in April 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claims, the notice was provided prior to 
the final transfer of the case to the Board.  The service 
connection issues on appeal were re-adjudicated in a 
September 2002 supplemental statement of the case.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in a January 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  In correspondence dated in October 1996 the 
veteran claimed he had been hospitalized at a VA medical 
facility in 1969; however, a report received in November 1996 
noted a search revealed no evidence of treatment in 1969.

The Board notes that in February 1998 the RO requested the 
Arkansas Adjutant General verify the veteran's Army National 
Guard service.  It was noted the veteran had reported service 
with the 151st Calvary from 1978 to 1979.  The RO also 
requested all service medical records for the period 1978 to 
1979 and any line of duty determinations related to a claimed 
back injury during 1979.  Service medical records were 
received in March 1998, but the dates of service were not 
verified and line of duty determination was not included.  
The Board finds, however, that additional development as to 
this matter is not required.  

The available evidence in this case shows the veteran was 
seen in July 1979 by a service department medical care 
provider with complaints of back pain.  There was no 
indication in that report nor in the veteran's subsequent 
statements in support of his claims of an injury having been 
occurred at that time.  The Board also notes that the veteran 
has not asserted that a line of duty investigation was ever 
conducted nor that any additional service department records 
exist that may be pertinent to his claims.  In the absence of 
evidence of an actual injury or onset of disease during 
National Guard training, the Board finds that development to 
verify the veteran's duty status on any particular date would 
be futile.

Although in correspondence dated in May 2005 the veteran 
noted he continued to receive VA mental health treatment, 
there is no indication of any treatment for PTSD the 
pertinent mental health issue presently on appeal.  In fact, 
VA treatment records dated through January 2005 are of record 
and demonstrate treatment for a generalized anxiety disorder.  
The Board also notes the record shows the veteran is 
receiving Social Security Administration (SSA) disability 
benefits; however, he has not asserted, nor does the record 
indicate, that the records associated with his August 1997 
SSA determination include any evidence necessary to 
substantiate his present claims.  The Board finds further 
attempts to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in October 1997, November 2001, and 
August 2002.  The Board finds the available medical evidence 
is sufficient for an adequate determination of the issue 
addressed in this decision.  Therefore, the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

Service medical records dated during the veteran's period of 
active military service from June 1966 to February 1969 are 
negative for treatment or diagnosis of back pain, 
degenerative disc disease or degenerative joint disease of 
the spine, or a psychiatric disorder.  An October 1968 report 
noted the veteran complained of back trouble, but no 
additional comments, observations, or diagnosis concerning 
this matter were recorded.  In his reports of medical history 
provided in April 1966 and February 1969 the veteran noted 
recurrent back pain; however, no additional comments were 
provided by the examiners.  The veteran's April 1966 
induction and February 1969 separation examinations revealed 
normal clinical spine and psychiatric evaluations.  

VA examination in September 1975 reflects that the examiner 
noted a diagnosis of anxiety neurosis from records at the 
mental hygiene clinic.  X-rays of the lumbar spine were 
normal except for a congenital anomaly consisting of an 
attempted stabilization of the 5th lumbar segment.  The 
examiner diagnosed congenital anomaly of 5th lumbar segment, 
which he described as insignificant, with no evidence of any 
resulting symptomatology.  

VA hospital records dated from November 1975 to December 1975 
reported diagnoses including anxiety neurosis with depressive 
features.  It was noted the veteran complained of a several 
year history of anxiety and complained of some accompanying 
depression and insomnia.  During treatment the veteran was 
noted to have improved minimally and was beset by grave 
financial problems and illness within the family.  

An August 1978 examination report for enlistment in the 
Arkansas National Guard included normal clinical spine and 
psychiatric evaluations.  A July 1979 individual sick slip 
noted the veteran was seen for back pain.  Light duty and no 
lifting more than seven to ten pounds for the next ten days 
was noted in the remarks section of the sick slip.  The 
veteran's disposition was noted as "duty."  Treatment 
records dated in July 1979 show the veteran was seen for 
complaints of lower back pain.  The examiner's assessment was 
M-S syndrome and hysterical paralysis versus malingering.

In correspondence dated in August 1996 the veteran requested 
entitlement to service connection for PTSD.  He stated a 
couple of his friends had been killed in an attack in late 
1968 or early 1969 in Nha Trang.  He reported they had been 
attacked while moving between bridge building assignments and 
noted "R" was the only name he could remember (this 
serviceman will be referred to as "R" in this decision 
because of privacy concerns).  He stated he had "dreams, 
flashbacks, and startle reaction" and avoided all situations 
that reminded  him of Vietnam.  In correspondence dated in 
October 1996 the veteran reported his friend "R" was killed 
in a mortar attack in late 1968 or early 1969 while they were 
watching a movie on an outdoor screen in the Nha Trang area.

In an October 1996 application for VA benefits the veteran 
requested entitlement to service connection for collapsed 
vertebrae and right leg numbness onset in 1971 or 1972.  He 
noted he had been treated for back problems in 1971 or 1972 
at the Fort Chaffee infirmary while he was a member of the 
Arkansas National Guard.  

VA outpatient treatment records dated July 1985 to April 1997 
show the veteran was seen for complaints of low back pain and 
psychiatric disorders.  A July 1985 imaging profile 
impression was anterior spurring L3 through L5 and slight 
disc space narrowing at L3-4 and L4-5.  A May 1992 
lumbosacral spine imaging report impression was anterior 
spurring L3 through L5 and slight disc space narrowing at L3- 
4 and L4-5.  In August 1996, a diagnostic impression of low 
back pain was provided.  An X-ray report noted degenerative 
disc disease at L3-L4 and degenerative changes of the facet 
joints at L4-L5, bilaterally.  

Vet Center notes dated in January 1997 revealed the veteran 
had some PTSD symptoms, which were apparently related to his 
Vietnam experience.  It was noted he tended to focus more on 
his physical problems than his stress related problems.  An 
April 1997 VA treatment report noted a history of 
degenerative joint disease of L3-L4 and provided an 
assessment of acute exacerbation of low back pain.

SSA records dated in August 1997 show the veteran received a 
favorable decision based upon a history of treatment for 
chronic back pain.  The determination referred to a July 1997 
orthopedic examination which showed multiple level 
degenerative disc disease with possible nerve root 
compression.

At his personal hearing in October 1997 the veteran testified 
that he served as a carpenter assigned to an engineering unit 
in Vietnam.  He stated that his duties mainly consisted of 
building bridges and that they received mortar fire on 
occasion.  He estimated they had received mortar fire on more 
than six or seven occasions.  He stated "R" had been killed 
while sleeping in his tent in late 1968 and identified 
another friend who wounded his hand.  He reported that he saw 
a lot of Vietnamese causalities on the road and that he had 
been shot at once near the end of his tour.  He asserted that 
he had served in the Arkansas National Guard until 1979 and 
stated that during summer camp that year he reported to sick 
call with back pain which radiated down his leg.  He reported 
he was given light duty and advised to leave the National 
Guard.  He indicated that his back had worsen over the years, 
but that he received no formal treatment and self-medicated 
with pain pills.  He testified that he first sought VA 
treatment in 1996 and was told that he had a bone disease.

On VA examination in October 1997 the veteran reported he was 
not receiving any mental health treatment and was not taking 
any psychotropic medications.  The examiner noted the claims 
folder was reviewed prior to examination.  It was noted the 
veteran complained of a nerve problem and stated that as he 
got older he had gotten more anxious.  He reported he could 
not stand high places and that he had difficulty driving on 
overpasses.  He complained of sleep problems, but stated he 
hardly ever had nightmares.  The examiner's impression was 
anxiety disorder, not otherwise specified.

Correspondence from the Department of the Army, U. S. Armed 
Services Center for Research of Unit Records, dated in May 
1998 noted the veteran had served with W.R. (a person with a 
similar spelling of the surname the veteran provided for his 
friend "R").  It was noted, however, that casualty data did 
not show W.R. had been killed in 1968.  

VA outpatient treatment records dated from March 1998 to July 
1999 show the veteran was seen for back pain and psychiatric 
disorders.  A March 1998 imaging profile impression was C3-4, 
C5-6 and probable C6-7 early degenerative disc disease.  
Diagnoses of generalized anxiety disorder and depressive 
disorder, not otherwise specified, were provided in August 
1998.  The veteran complained of low back pain in June and 
December 1998.  Diagnoses of generalized anxiety disorder 
were provided in March, June and July 1999.

In March 1999, the veteran submitted Operational Reports of 
the 864th Engineer Battalion (Construction), including 
Company B to which the veteran was attached as a carpenter, 
for the periods of January 1968, April 1968, July 1968, 
October 1968, January 1969, and April 1969.  The April 1968 
Operational Report showed that during the "Tet" Offensive 
Company D was forced to assume the role of Infantry and also 
that the units of this Battalion had to provide their own 
security in areas where threat of enemy action was 
continuous.  There was no specific evidence of any engagement 
in action against the enemy reported for Company B.

Correspondence dated in June 1999, apparently from a VA 
physician, noted the veteran had chronic low back pain that 
was attributed to his degenerative joint disease in the L3-L4 
region and chronic anxiety disorder.  It was recommended that 
the veteran be excused from jury duty.

A July 1999 private Report of Psychological Evaluation 
included diagnoses of chronic, delayed PTSD and anxiety 
disorder, not otherwise specified.  The examiner summarized 
that the veteran's long-standing psychological maladjustment 
was consistent with a history of combat trauma.  The pattern 
and significance of latter symptoms, noted to be common among 
combat veterans, indicate he had been able to use 
psychological defense mechanisms, such as repression and 
denial, during the years immediately following his combat 
experiences.  It was noted, however, that as time went by and 
his physical health and energy level declined he was 
progressively less able to prevent the disturbing impact of 
the PTSD and anxiety-related symptoms and that his distress 
became gradually worse.  The examiner stated objective 
psychological testing confirmed the presence and clinical 
significance of the associated PTSD and affective symptoms.

A September 1999 letter from a private physician reported 
that the veteran's symptoms were in keeping with PTSD.  It 
was noted the veteran had served with the combat engineers 
while in Vietnam and that he recounted the experience of 
having two to three bridges he helped put up get blown away 
by the enemy.  He stated the bridges had been torn out by 
mortars.  The veteran had also reported that he experienced 
low back pain while in the National Guard and that the pain 
had continued.

At a May 2000 videoconference hearing the veteran testified 
that he frequently came into contact with booby traps and 
land mines and that one of his jobs was to clear areas before 
he went in with the bulldozers, front-end loaders, graders 
and other equipment.  He stated that he thought a friend of 
his was killed when he was hit by some shrapnel and that a 
truck had been hit by mortar fire.  He reported that they had 
received rocket fire from time to time in Nha Trang and that 
they received mortar fire when he was preparing to leave.  He 
indicated that he had been fired upon when he had perimeter 
guard duty.  He described going through the countryside on 
road construction and bridge repair operations and from time 
to time coming upon dead bodies, which were Vietcong.  He 
testified that he joined the Arkansas National Guard and that 
during annual summer training, either in 1971 or 1972, he had 
an injury.  He stated that he was sitting on his footlocker 
and when he got up he had a sharp pain in his right lower 
back.  He reported that his back was X-rayed and that he was 
told he had a back problem.

On VA PTSD examination in November 2001 the veteran reported 
he did not think he was having nightmares, but that he had 
experienced bad dreams and did not sleep well.  He stated he 
did not go out into crowds much and that he had no particular 
interest in going to restaurants or large stores.  He stated 
he enjoyed spending time out in his yard.  The examiner noted 
the claims file had been reviewed prior to examination.  It 
was the examiner's impression that there was insufficient 
evidence to warrant a diagnosis of PTSD.  It was specifically 
noted that the veteran did not report recurring nightmares 
related to a traumatic event nor intrusive thoughts and did 
not provide evidence of exaggerated startle response.  

An August 2002 VA examination report summarized the evidence 
of record concerning the veteran's back complaints.  It was 
noted the veteran reported he had worked doing concrete work 
after service, but that he gave up that type of work in 
approximately 1975 because of back problems.  The diagnoses 
included degenerative disc disease and degenerative joint 
disease of the spine.  The examiner noted the record had been 
carefully reviewed, but that the evidence did not show 
definite objective findings of an anatomical lesion and a 
need for recurrent care to establish that a disorder of the 
spine existed during military service.  The examiner further 
stated that it was unlikely the present disease of the axial 
skeleton or spine was etiologically related to military 
service.  

On VA examination in August 2002 the veteran reported he was 
unable to drive because he panicked whenever he had to go on 
a high place.  He stated he had difficulty sleeping, but 
denied nightmares or intrusive thoughts related to his 
military experiences.  He reported that he dwelled a lot on 
things that happened to him when he was married and that he 
thought a lot about his physical problems and limitations.  
The examiner stated that the veteran probably met the 
criteria for a diagnosis of anxiety disorder, but that there 
was no evidence of any symptoms suggestive of PTSD.  

In correspondence received in March 2003 the veteran 
requested an examination be provided to link his injuries in 
service to his present degenerative joint disease.  He also 
requested an evaluation concerning a permanent aggravation of 
his pre-existing scoliosis.

VA treatment reports dated from March 1998 to June 2005 show 
the veteran was treated for generalized anxiety disorder.  A 
July 2001 report noted the veteran attributed his sleep 
problems to his having experienced rocket and mortar attacks 
at night in Vietnam.  A July 2004 report noted a diagnosis of 
generalized anxiety disorder with a specific phobia involving 
driving across bridges.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).



PTSD

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), Court held 
that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

Based upon the evidence of record, the Board finds persuasive 
medical opinions demonstrate the veteran does not meet the 
required criteria for a diagnosis of PTSD for VA compensation 
purposes.  The Board notes the veteran's specific stressors 
have not been verified, but that in the absence of a 
diagnosis of PTSD according to the governing DSM-IV criteria 
further development to verify these events is not required.  
The opinions of the October 1997, November 2001, and August 
2002 VA examiners indicate that a diagnosis of generalized 
anxiety disorder is warranted, but that PTSD was not found.  
The Board notes this is consistent with recent VA outpatient 
records indicating continuing treatment for generalized 
anxiety disorder.  The examiners are also shown to have 
reviewed the evidence included in the claims file in 
association with their examinations of the veteran.  

Although Vet Center notes dated in January 1997 show the 
veteran had some PTSD symptoms which were apparently related 
to his Vietnam experience, it was noted he tended to focus 
more on his physical problems than his stress related 
problems.  No diagnosis of PTSD was provided at that time.  
The Board also finds that the July 1999 private psychological 
evaluation report and the September 1999 private physician's 
correspondence indicating diagnoses of PTSD warrant a lesser 
degree of probative weight because no information as to the 
specific symptoms leading to the diagnosis of PTSD was 
provided.  These diagnoses are not shown to have been 
provided with consideration of DSM-IV criteria as required 
for VA compensation purposes.  There is also no indication 
that these examiners reviewed any other medical evidence in 
conjunction with the provided diagnoses and there is no 
evidence the veteran has ever been treated for PTSD.

While the veteran believes he has PTSD as a result of 
traumatic events during service in Vietnam, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. pp. 91; Espiritu, 2 Vet. App. 492.  The 
Board finds the opinions of the October 1997, November 2001, 
and August 2002 VA examiners are persuasive that a diagnosis 
of PTSD is not warranted.  Therefore, entitlement to service 
connection for PTSD must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Degenerative Disc Disease and Degenerative Joint Disease

As a preliminary matter, the Board notes the veteran has not 
asserted that he incurred any back injury during active 
service nor that any injury was incurred as a result of 
combat.  He initially requested entitlement to service 
connection for collapsed vertebrae and right leg numbness 
onset in 1971 or 1972.  He subsequently claimed his back 
disorders were related to treatment he received in 1979 as a 
member of the Arkansas National Guard.  Although in 
correspondence received in March 2003 he requested an 
evaluation to ascertain whether there was any aggravation of 
a pre-existing scoliosis, the Board finds there is no 
evidence of any specific injury related to service nor of 
scoliosis existing prior to service as to warrant additional 
development concerning this matter.  

VA law provides, however, that active military, naval, or air 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a), (d) (2004); Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2004).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

Based on the evidence of record, the Board finds the 
veteran's degenerative disc disease and degenerative joint 
disease of the spine were incurred many years after service 
and are not shown to have been incurred as a result of any 
incident of active service nor as a result of an injury 
during National Guard training.  The Board notes the 
veteran's Arkansas National Guard medical records show he 
complained of low back pain in July 1979; however, there is 
no indication that a back injury was incurred while he was on 
active duty for training or inactive duty training.  The 
medical records and the veteran's own testimony note only 
that he was sitting on his footlocker and when he got up he 
had a sharp pain in his right lower back.  

The Board also finds the August 2002 VA examiner's opinion 
that it was unlikely the veteran's present disease of the 
axial skeleton or spine was etiologically related to his 
military service is persuasive.  In the absence of any 
evidence of a back injury having been incurred during a 
period of recognized active service or evidence of arthritis 
having been manifest within one year of his discharge from 
active service in February 1969, service connection for 
degenerative disc disease of the spine and degenerative joint 
disease of the spine must be denied.  The preponderance of 
the evidence is against the veteran's claims.












	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for degenerative disc 
disease of the spine is denied.

Entitlement to service connection for degenerative joint 
disease of the spine is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


